DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or make obvious the combined limitations of independent claim 1. Regarding claim 1, Wilson, US 3855101 (hereinafter Wilson), teaches an interface unit (Wilson in Fig. 1) comprising an input configured to receive an input current having an input voltage from an electrochemical measuring probe for use in contact with a process material, the electrochemical measuring probe having an electrode provided with a sensing element arranged so as to generate a sensor voltage as an electrode is in contact with the process material (Wilson in Fig. 1 and Fig. 2, input voltage Vy from measuring probe electrodes A and B, in contact with process material/liquid in cell 11). Also, Wilson teaches the use of resistors, operational amplifiers, and transistors within the interface unit (see Figs. 1 and 5), but does not teach or make obvious the recited connections of the circuit elements as set forth in claim 1 of the instant application. Therefore, the recited connections of the circuit elements in claim 1 of the instant application, taken as a whole, are considered novel and non-obvious.
	Claims 2-18 depend upon claim 1 and are also allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pollersbeck (US 5914545) – Switching device with Power FET and Short-Circuit Detection
Fuggle (US 6353323) – Ion Concentration and pH Measurement
Ruberl (US 4521741) – Impedance Transformer Circuit

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M BUI whose telephone number is (571)272-2763. The examiner can normally be reached Monday - Thursday, 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M BUI/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857